Exhibit 12.1 PNM RESOURCES, INC. AND SUBSIDIARIES Ratio of Earnings to Fixed Charges (In thousands, except ratio) Year Ended December 31, Fixed charges, as defined by the Securities and Exchange Commission: Interest on long-term debt (including interest capitalized) $ Amortization of debt premium, discount and expenses Other interest (including interest capitalized) Interest from discontinued operations (including capitalized interest) Estimated interest factor of lease rental charges Preferred dividend requirements of subsidiary Total Fixed Charges $ Earnings, as defined by the Securities and Exchange Commission: Earnings from continuing operations before income taxes and non-controlling interest $ $ ) $ $ $ (Earnings) loss of equity investee ) - - Earnings from continuing operations before income taxes, non-controlling interest,and investee earnings ) Fixed charges as above Interest capitalized ) Non-controlling interest in earnings of Valencia ) ) - - - Preferred dividend requirements of subsidiary ) Earnings Available for Fixed Charges $ $ ) $ $ $ Ratio of Earnings to Fixed Charges N/M * * The ratio of earnings to fixed charges for the year ended December 31, 2008 is not meaningful since earnings available for fixed charges is negative.The shortfall in the earnings available for fixed charges to achieve a ratio of earnings to fixed charges of 1.00 amounted to $375.4 million for the year ended December 31, 2008.
